Citation Nr: 0911328	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1963 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that confirmed and continued a previous denial of 
service connection for adult onset asthma, bronchitis, 
bronchiectasis, chronic obstructive pulmonary disease (COPD) 
with respiratory failure.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In a February 2008 decision, the Board reopened the claim of 
service connection for a pulmonary disorder to include as 
secondary to in-service asbestos exposure and remanded the 
matter back to the RO for additional development of the 
record.  

After completion of the requested development, the RO issued 
a supplemental statement of the case in December 2008, that 
denied the Veteran's reopened claim on the merits, and the 
case was subsequently returned to the Board.


FINDING OF FACT

The medical evidence, along with the Veteran's credible lay 
statements, establish that the Veteran's pulmonary disorder, 
which is manifested by adult onset asthma, bronchitis, 
bronchiectasis, and chronic obstructive pulmonary disease 
with respiratory failure, as likely as not, had its onset 
during service.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for a pulmonary disorder 
have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for a pulmonary disability, there 
is no prejudice to the appellant, regardless of whether VA 
has satisfied its duties of notification and assistance.

II.  Service Connection

The Veteran seeks service connection for a pulmonary 
disability, manifested by adult onset asthma, bronchitis, 
bronchiectasis, and/or chronic obstructive pulmonary disease 
(COPD) with respiratory failure.  The Veteran maintains that 
this condition began during service, and has continued since 
discharge from service.  The Veteran also believes that his 
exposure to asbestos aboard Navy ships during service 
contributed to the pulmonary disability.  

At his personal hearing in February 2008, the Veteran 
testified that he worked in the shipyards, and on submarines 
that were doing trials runs to determine what needed to be 
fixed.  Thus, the Veteran was often around all of the 
insulation materials, including asbestos.  The Veteran 
further testified that he began having trouble with mucous in 
his lungs during service in the Navy, and he developed more 
serious problems in 1992.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

According to the service treatment records (STR's), chest x-
rays taken in June 1963, December 1963, August 1964, and May 
1966 were negative; however a chest x-ray from July 1965 
revealed numerous small calcific densities in both lower lung 
fields.  

The STR's also contain a document indicating that the Veteran 
tested positive for PPD in June 1963.  

There were no other STR's noting complaints, findings or 
diagnosis of a pulmonary condition, including asthma, 
bronchitis, or the like.  Significantly, however, the Veteran 
was not afforded a physical examination at discharge.  A June 
1967 record notes that, "[The Veteran's] Health record was 
closed as of that date by reason of release from active duty.  
Exempt from physical examination by reason of complete 
physical exam on 12 May 67 for hospitalization."  

A May 1967 inpatient discharge summary shows that the Veteran 
underwent a hemorrhoidectomy.  Although the discharge summary 
made no specific mention regarding a history of pulmonary 
problems that began during service, it was noted that past 
history, family history, and systems review were non-
contributory to the "disease at hand."  Thus, it is not 
clear from the May 1967 in-patient discharge summary as to 
what, if any, pulmonary problems the Veteran developed during 
service; and, it does not appear that the Veteran was given 
an opportunity to report any such symptoms at the time of the 
hemorrhoid surgery or upon service discharge.

The first post-service evidence showing a problem with the 
lungs comes from a March 1993 private treatment record noting 
that the Veteran was complaining of the same chest congestion 
and sinus problems that he had in the past, and requested an 
injection.  The impression was allergic URI and bronchitis.  
An August 1993 entry reveals that the Veteran was treated for 
recurring bronchitis that lasted for weeks at a time, but he 
never had a fever.  The impression was allergic bronchitis, 
probably secondary to laryngitis.  November 1993 private 
records show that the Veteran was admitted to the hospital 
with pneumonia and questionable COPD at that time.  The 
admitting diagnosis was bronchitis and exacerbation of 
reactive airway disease.  A November 1993 private chest x-ray 
that revealed nodular prominence of both perihilar regions, 
and mild right basilar atelectasis.  A December 1993 private 
computerized tomography (CT) examination of the chest 
revealed granuloma in the lingular segment of the left upper 
lobe.  There were also some non-enlarged lymph nodes in the 
pericarinal and right hilar regions.  The linear opacities in 
the lung bases more likely represented parenchymal scarring, 
rather than atelectasis.  There was no pleural effusion or 
parenchymal mass.

A February 1994 VA chest x-ray revealed mild changes of COPD; 
there was no evidence of acute pulmonary pathology.  

A February 1994 VA examination report noted wheezes in all 
lung fields.  The diagnosis was adult onset asthma.  

A November 2000 report of a private chest computerized 
tomography (CT) scan noted that the Veteran was a 30-year 
workman with insulation.  The CT findings revealed a 
calcified granuloma in the left upper lobe.  Some patchy 
linear abnormalities were identified in the superior segment 
of the right lower lobe.  There was no evidence of asbestos 
related pleural disease and there was no evidence of asbestos 
related pulmonary fibrosis.  

A review of additional records obtained from the Social 
Security Administration in conjunction with a claim for 
Social Security disability reveals that the Veteran continue 
to have an ongoing problem with cough, severe asthma, and 
COPD throughout the 1990's and into this decade.  

Private treatment records from 2002-2005 continue to show 
treatment for serious lung disease and asthma.  One private 
record from April 2002 notes the Veteran's comment that he 
had problems with his lungs for nine years.

However, in numerous statements received at the RO during the 
appeal period, as well as in testimony provided at the 
December 2007 travel board hearing, the Veteran indicated 
that he began having excessive mucous in his lungs with a lot 
of coughing and drainage during service, and that it 
continually became worse after service.

In an April 2008 asbestos exposure questionnaire, the Veteran 
reported that he was exposed to asbestos from January 1964 to 
May 1967 as an auxiliary equipment technician working in the 
engine room and auxiliary room, while performing duties on 
the USS Daniel Webster.  The Veteran also noted that he wore 
a mask after 1967 any time he worked closely with asbestos.

Pursuant to the Board's February 2008 remand instructions, 
the Veteran was examined and an opinion was obtained as to 
the likely etiology of the Veteran's lung problems.  At 
examination in November 2008, the examiner indicated that the 
claims file was reviewed, and that conclusions were based on 
and subject to the limitation of the documents in the claims 
file, the patient's own accounts and the electronic records.  
According to the Veteran, he began noticing a chronic cough 
and dyspnea sometime around 1965 during his service in the 
Navy.  The cough was productive of small amount of clear-
white sputum.  The Veteran reported that he never saw a 
physician for that problem during service.  His dyspnea 
gradually worsened over the years and he became increasingly 
aware of associated wheezing during those episodes.  
Eventually the Veteran began missing work days because of 
respiratory problems.  The Veteran was hospitalized for the 
first time due to respiratory problems in 1992, and that was 
the first time he had been told by physicians that he had 
"chronic bronchitis and asthma."  Over the years that 
followed, the Veteran was reportedly treated with numerous 
medications, which never had any lasting affect, and he was 
often admitted to the hospital with respiratory problems.  He 
began needing oxygen at night and during activity at home.  
In January 2001, the Veteran required ICU admission that 
included support on a mechanical ventilator.  Ever since the 
2001 admission, the Veteran had been on continuous home 
oxygen and had required periodic courses of prednisone, 
reportedly up to 1/3 of the year.

At the time of the examination, the Veteran was on continuous 
oxygen; his cough was more productive, in general, and was 
worse on rising in the morning.  The cough was productive of 
clear-white sputum, with continuous dyspnea on exertion as a 
baseline, between episodic worsening.  In general, his 
symptoms were worse in cold damp weather.  His sputum 
occasionally turned green or yellow and usually occurred in 
association with worsening dyspnea and fever, and responded 
to treatment with antibiotics or prednisone.  The Veteran 
also reported occasional sudden onset of dyspnea "spells" 
at which time cough and wheezing worsen and dyspnea 
progressed.  Allergy testing had been negative. 

Historically, there was no history of cardiac disease, 
tuberculosis or chest trauma.  The Veteran was a 12-pack per 
year smoker between 1960 and 1972.  His occupation had been 
carpenter, with possible intermittent exposure to asbestos.  
Examination of the chest, lungs, and pulmonary function 
revealed moderate fixed obstruction with air-trapping.  There 
was no post bronchodilator improvement.  Diffusion was 
normal.  Scarring was present in the lower lungs, per x-ray.  
The lungs were otherwise clear.  The x-ray impression was no 
acute or active cardiac or pulmonary disease.

The examiner concluded, based on the history, that the 
preponderance of objective evidence was consistent with 
reactive airways disease (possibly asthma) evolving to 
chronic reactive bronchitis.  The examiner explained that the 
normal diffusion finding favored a bronchial (rather than 
emphysema-dominant) disease.  The examiner further explained 
that the derangements on the current PFT's were more likely 
than not secondary to chronic bronchitis; and, the lack of 
demonstrable reversibility on examination did not rule out a 
reactive component.  The examiner considered that, 
functionally, the impact of derangements may be more severe 
than might be suggested from the PFT's alone because of his 
need for continuous oxygen.  The examiner indicated that the 
FeV1 more closely correlated with the severity of the 
derrangement at the time of the study; however, it was 
pointed out that this was just a "snapshot" of his 
respiratory status, and may be significantly worse during the 
acute episodes of dyspnea.  

The examiner opined that the derrangments on PFT's were more 
likely than not NOT the result of asbestos exposure.  Also 
there were no radiologic changes sufficiently specific to 
implicate asbestos-related injury; and, the examiner further 
noted that the Veteran's smoking history was not especially 
impressive.  There was no documented treatment or other 
evidence of a respiratory ailment in the military records; 
however, by his history, the onset of the disease occurred 
while he was in the Navy.  

In sum, the medical evidence of record indicates that the 
Veteran's lung/respiratory problems are not likely due to his 
asbestos exposure.  Nevertheless, the examiner pointed out 
that based on the Veteran's reported history, it appeared 
that the Veteran's lung problems began during service, 
regardless of the cause.  The Veteran testified that his 
respiratory and lung problems began during service, and he 
described these symptoms as a chronic cough and dyspnea 
beginning sometime around 1965.  The cough was productive of 
a small amount of clear-white sputum.  The Veteran reported 
that he never saw a physician for that problem during 
service, presumably because it was not serious enough to seek 
medical attention at that time.  Nevertheless, the Veteran's 
dyspnea gradually worsened over the years and he became 
increasingly aware of associated wheezing during those 
episodes.  This is consistent with the evidence of record 
beginning in 1993, which confirms that the Veteran's lung 
condition has slowly deteriorated to its current state.  The 
Veteran explained that his first diagnosis came in 1993, and 
therefore it is not surprising that there are no records of 
consistent treatment prior to that time.  The lack of 
evidence, however, does not necessary mean that the condition 
didn't exist.  It is highly unlikely that asthma or chronic 
bronchitis would be diagnosed without a prior history of 
symptoms.  Although the Veteran's downhill progression is not 
documented until 1993, by that time, it was clear that his 
condition had been ongoing for quite some time.  

There is no reason to doubt the credibility of the Veteran's 
statements and hearing testimony that he first noticed a 
chronic cough during service, and the Veteran is certainly 
competent to state when he first noticed a consistent cough.  

In conclusion, the Veteran suffers from a lung disorder, 
variously diagnosed as adult onset asthma, bronchitis, 
bronchiectasis, and COPD with respiratory failure.  The 
symptomatology associated with this condition has not been 
attributed to asbestos exposure; however, it appears, based 
on the medical and competent lay evidence of record, that the 
Veteran's current disability had its onset during service.  
There is no contradictory medical opinion of record.  Thus, 
resolving all doubt in the Veteran's favor, service 
connection for a pulmonary/lung/respiratory disorder is 
warranted.  

ORDER

Service connection for a pulmonary disorder is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


